                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              8:03CR152

      vs.
                                                           JUDGMENT
TRACY VAUGHN,

                    Defendant.


In accordance with the accompanying Memorandum and Order.

      IT IS ORDERED:

      1. The Defendant’s Motion to Reduce Sentence Under section 404 of the First

         Step Act, ECF No. 260, is denied.


      Dated this 4th day of March, 2020.

                                             BY THE COURT:

                                             s/Laurie Smith Camp
                                             Senior United States District Judge
